Citation Nr: 0920666	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  06-16 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease (CAD), claimed as a heart condition, to include as 
secondary to the service-connected diabetes mellitus, 
type II.  

2.  Entitlement to service connection for an aortic aneurysm, 
to include as secondary to the service-connected diabetes 
mellitus, type II.  

3.  Entitlement to service connection for a chronic 
obstructive pulmonary disease (COPD).

4.  Entitlement to service connection for an unspecified 
growth other than a left adrenal mass.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to March 
1969.

This matter is on appeal from the Nashville, Tennessee, 
Department of Veterans Affairs (VA) Regional Office (RO).

For the reasons set forth below, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the Veteran if further 
action is required.  


REMAND

Service Connection For CAD And An Aortic Aneurysm

The Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted on November 9, 2000, eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, & 5126; 38 C.F.R. § 3.159 (2008).  

In keeping with these requirements, the RO provided notice 
through a letter to the Veteran in November 2003.  In 
particular, that document described the type of information 
and evidence necessary to support a grant of service 
connection for the Veteran's claimed CAD and aortic aneurysm 
on a direct basis.

Since the issuance of that letter, and specifically in August 
2005, the RO granted service connection for diabetes 
mellitus.  Thereafter, the agency of original jurisdiction 
considered the Veteran's CAD and aortic aneurysm claims on 
both a direct basis and as secondary to his now-service 
connected diabetes mellitus.  However, the Veteran was never 
provided notice of the type of information and evidence 
necessary to support an award of service connection for these 
claimed disabilities based on an already service-connected 
disorder (e.g., the service-connected diabetes mellitus).  
Because the Veteran has not been accorded such notice, a 
remand is necessary.  

Service Connection For COPD And An Unspecified Growth Other 
Than A Left Adrenal Mass

At the time of his original claim in October 2003, the 
Veteran claimed entitlement to service connection for, among 
other disorders, COPD and for an unspecified "growth."  
After the RO denied service connection for these two claims 
in January 2004, the Veteran submitted a Notice of 
Disagreement (NOD) in October 2004.  

Following the RO communication to the Veteran in November 
2004 that his NOD was insufficient (because he failed to 
state with specificity the determinations upon which he 
disagreed), the Veteran sent a second letter in July 2005 
specifying the issues he wished to appeal.  Among the issues 
specifically noted in the Veteran's July 2005 letter were 
COPD, as well as an "Adrenal Mass [and] other growths."  

The Veteran's claim for service connection for an adrenal 
mass was separately adjudicated.  However, the Veteran's 
reference in the July 2005 letter to "other growths" leads 
to the conclusion that his claim in October 2003 for a 
"growth" is a claim independent from his adrenal mass 
claim.  To this end, the Board concludes that the Veteran 
submitted a valid NOD for the COPD and an unspecified 
"growth" service connection claims, and no SOC was ever 
issued in response.  

In this case, the proper action is to remand these issues to 
the RO for appropriate action.  See Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999) ("[t]hus, the next step was for 
the RO is to issue an SOC on the denial of the . . . claim, 
and the Board should have remanded that issue to the RO, not 
referred it there, for issuance of that SOC").  

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notification letter 
regarding the issues of entitlement to 
service connection for CAD, claimed as 
a heart condition, asserted to be 
secondary to the service-connected 
diabetes mellitus, type II, and 
entitlement to service connection for 
an aortic aneurysm, asserted to be 
secondary to the service-connected 
diabetes mellitus, type II.  

2.  Upon completion of the above, 
readjudicate the issues of entitlement 
to service connection for CAD, claimed 
as a heart condition, to include as 
secondary to the service-connected 
diabetes mellitus, type II, and 
entitlement to service connection for 
an aortic aneurysm, to include as 
secondary to the service-connected 
diabetes mellitus, type II.  

If any benefit sought on appeal remains 
denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of 
the case and be provided an opportunity 
to respond.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, as 
appropriate.  

3.  Issue an SOC pertaining to the claims 
for service connection for COPD and for 
an unspecified growth other than a left 
adrenal mass.  

4.  With respect to the COPD and growth 
claims, the Veteran and his 
representative should be clearly advised 
of the need to file a substantive appeal 
if the Veteran wishes to complete an 
appeal from these determinations.  If an 
appeal is perfected, then these two 
appeals should also be returned to the 
Board for further appellate 
consideration, as appropriate.

The Veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  


